           Case 1:09-cv-01912-RA-SDA Document 318 Filed 01/06/21 Page 1 of 1


                                                                USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
 SAMUEL SMALL,                                                  DATE FILED: 1-6-21

                               Plaintiff,
                                                                  09-CV-1912 (RA)
                          v.
                                                                       ORDER
 NEW YORK CITY DEPARTMENT OF
 CORRECTIONS, et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         Pursuant to Chief Judge Colleen McMahon’s amended standing order (attached), this trial is

hereby adjourned in light of the pandemic.

         The Court will proceed as scheduled with the motion in limine hearing on January 20, 2020,

which will be held by Skype For Business. At that hearing, the parties should be prepared to discuss

alternative dates for trial.

SO ORDERED.

Dated:      January 6, 2021
            New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
